DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 03/02/2022.

	Claims 1-10 and 13-15 previously presented. Claims 2, 5, 6, 13-15 have been canceled. Claims 1, 3-4, 7-10 are pending.

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Election was made without traverse in the reply filed on 12/28/2021.

Claims 1, 3, 4 and 7 are subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 recites “surface being configured to be adhered to a skin, the adhesive pad comprising a hydrogel to be reusable after being washed with water”. However, applicant failed to describe any hydrogels in the original specification that fulfils the claimed adhesive force when contact the specifically claimed adhesive layer. 
Regarding the requirement for adequate written description of chemical entities, Applicants' attention is directed to MPEP § 2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F. 3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish list or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F. 3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem Inc. v. Gen-Probe Inc., 296 F. 3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216,225 (W.D.N.Y. 2003). 
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Because the instant specification does not provide written description of what hydrogels are contemplated for use in the adhesive pad, the “hydrogel” lacks adequate written description. As such, it is not apparent that Applicant was actually in possession of, and intended to use, within the context of the present invention, any "hydrogel" at the time the present invention was made.
As outlined in Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997), a description of a genus can comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. This is analogous to enablement of a genus under Section 112, Para. 1, by showing the enablement of a representative number of species within the genus. Mere indistinct terms (here the word "hydrogel"), however, may not suffice to meet the written description requirement.
A genus such as "hydrogel" can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, courts have indicated what does not constitute same. See, e.g., In re Gostelli, 10 USPQ 2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two compounds within a subgenus did not adequately describe such subgenus. 
The instant specification does not describe specific "hydrogels". Accordingly, the expressions "hydrogel" as used currently by instant claim 1 are deemed so indistinct that it fails to reasonably convey to one skilled in the art that applicant was in possession of a representative number of species within that genus.
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Juster (US 6,34,021, currently cited on PTO 892), Ueda et al. (US 20110160686, of record), Hamada et al. (JP 2002331024, of record), optionally Morita et al. (US 5,614,311, or record), Coggins et al. (US 2006/0258788, currently cited on PTO 892), and Keusch et al. (US 5,622,168, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to an adhesive skin patch comprising:
a patch body having a plurality of arms protruding from a middle portion of the patch body, each of the plurality of arms including a magnet embedded therein;
an adhesive layer adhered to the patch body; and
an adhesive pad having one surface adhered to the adhesive layer and another surface opposite to the one surface, the another surface being configured to be adhered to a skin, the adhesive pad comprising a hydrogel to be reusable after being washed with water,
wherein the adhesive layer comprises a silicone-based resin, a curing agent, and a thermoplastic resin, and the thermoplastic resin comprises one or more selected from  a group consisting of polypropylene, polyethylene, an ethylene vinyl acetate copolymer, an ethylene acrylate copolymer, and thermoplastic urethane,
wherein each of the plurality of magnets has a conical shape, and a vertex of the conical shape is exposed to an outside of the adhesive pad, and
wherein an adhesive force between the adhesive layer and the adhesive pad is 300 gf/20mm to 1100 gf/20mm.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Juster teaches a magnetic adhesive patches having plurality of magnets thereon to be placed on the skin of a person. The adhesive patch comprises a hypoallergenic adhesive on one side on which side the magnets are placed thereon. The adhesive patch, prior to a use, may be placed on a stiff retainer/release liner having one or more depressions therein to accommodate the magnets that are attached to the adhesive side of the adhesive patch (abstract; col.5, lines 1-10). FIG. 4 of the reference shows the adhesive patch is vinyl foam, which reads on the claimed patch body, coated with a removable pressure sensitive acrylic adhesive on one side and skin contact pressure sensitive adhesive on the second side and it is backed with a two side silicone coated double face release liner. The pressure sensitive adhesive is a hypoallergenic adhesive (col.5, lines 40-57). The reference teaches pyramid shaped magnets (col.3, lines 20-24). The reference teaches adhesive patch having multiple magnets present in fingerlike extensions (claims 16 and 17).   

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Juster teaches adhesive patch comprising multiple magnets attached to an adhesive layer and extending from the adhesive to be applied to the skin, and suggests patch body, the reference however does not explicitly teach adhesive pad made of reusable hydrogel and the material of the adhesive layer as claimed by claim 1.
Ueda teaches a dressing comprising absorbent layer comprising adhesive on its surface facing the skin and adhesive layer comprising silicone resin on its surface away from the skin (abstract; Figure 2; ¶¶ 0012, 0013, 0015, 0017, 0027, 0038-0044, 0059, 0063,0071,0072). The adhesive does not irritate or damage the skin or wound when removed. The adhesive layer can further comprise acrylic resin, olefinic resin, and urethane resin (¶ 0093). The density of the silicone resin is controlled by crosslinking, i.e. curing. The silicone adhesive resin comprises agent that can read on curing agent, e.g. chemical agents (¶¶ 0097-0100, 0108). The adhesive on the surface of the absorbent layer and in the adhesive layer are the same (¶ 0105). The reference teaches a layer comprises hydrogel (¶ 0092). 
Hamada teaches patch comprising laminate adhesive plaster for emergency application to the skin to alleviate skin surface irritation of sick people, elderly and infants having sensitive skin. The patch comprising first adhesive layer facing the skin that reads on the claimed adhesive pad, and second adhesive layer facing away from the skin that reads on the adhesive layer (abstract; ¶¶ 0001, 0009). The first layer comprises polyolefin elastomer (¶¶ 0010, 0013-0015). The second layer is made of thermoplastic resin including ethylene vinyl acetate copolymer and softening agent including ethylene ethyl acrylate copolymer and ethylene acrylic acid copolymers (¶¶ 0016, 0025, 0029; claims). The adhesive resins further comprising additives that read on curing agents, e.g. silica, calcium silicate, etc. (¶ 0031). The reference further suggests silicone based adhesive in the adhesive layers (¶ 0040). 
	Morita teaches adhesive wound dressing comprising sheet (2) that is covered on one surface or both surfaces with adhesive selected from silicone resin adhesive that is combined with other resins, e.g. polyethylene or polypropylene. The dressing does not radially peel off the skin even from bleeding wound (abstract; col.1, lines 50-68; col.2, line 54 till col.3, line 8). 
	Coggins teaches hydrogel that is used for medical application such as wound dressing, tapes, biomedical electrodes, and bandage. The hydrogel adheres to the skin for prolonged period of time, then removed and reapplied without significant loss of its performance (abstract; ¶¶ 007, 0022-0024).
	Keusch teaches hydrophilic hydrogel suitable for wound dressings and biomedical electrodes. The hydrogel is non-aggressive and cause no damage to the skin, offering ease of use and can be applied for skin for long time, removed, washed and reused (abstract; col.6, lines 13-20, 36-56; col.17, lines 49-55; col.24, line 60 to col.25, line 3).  
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide an adhesive patch comprising an adhesive layer attached to it multiple magnets and comprises foam layer that reads on patch body, as taught by Juster, and incorporate the adhesive layer with magnets in a patch or dressing comprising absorbent layer comprising adhesive on the surface facing the skin and adhesive layer comprising silicone resin on the surface facing away from the skin wherein the adhesive facing away from the skin can additionally comprise other resins such as acrylic resin, olefinic resin, and urethane resin as taught by Ueda. One would have been motivated to do so because Ueda teaches such adhesive does not irritate or damage the skin when removed. One would reasonably expect formulating a dressing comprising patch body, adhesive layer comprising multiple magnets attached to the patch body and adhesive pad comprises hydrogel to attach the patch to the skin wherein the patch comprising adhesive pad layer comprising hydrogel on the surface facing the skin and adhesive layer comprising magnets and silicone resin on the surface facing away from the skin wherein the adhesive facing away from the skin can additionally comprise other resins such as acrylic resin, olefinic resin, and urethane resin, and wherein the patch does not irritate or damage skin when removed.
Further, one having ordinary skill in the art would have added the thermoplastic resin taught by Hamada that comprises ethylene vinyl acetate copolymer and softening agent including ethylene ethyl acrylate copolymer and ethylene acrylic acid copolymers to the silicone resin in the adhesive layer taught by the combination of Juster and Ueda. One would have been motivated to do so because Hamada teaches adhesive plaster or wound dressing comprising adhesive layer comprising the above thermoplastic resins and may further comprises silicone adhesive is useful for application to the skin to alleviate skin surface irritation of sick people, elderly and infants having sensitive skin. One would reasonably expect formulating wound dressing comprising adhesive pad comprising hydrogel and adhesive layer on the surface of the pad that faces away from the skin and comprising magnets wherein the adhesive layer comprises silicone resin and thermoplastic resin wherein the wound dressing alleviates skin surface irritation of sick people, elderly and infants having sensitive skin.
Further, one having ordinary skill in the art would have add polyethylene or polypropylene resins taught by Morita to the silicone resin in the adhesive layer taught by the combination of Juster, Ueda and Hamada because Morita teaches suitability of such a mixture to cover upper and lower surfaces of an absorbent pad of a wound dressing so the dressing does not radially peel off even from bleeding wound.
Furthermore, one having ordinary skill in the art would have used hydrogel taught by Coggins and Keusch in the adhesive pad taught by the combination of Juster, Ueda, Hamada and Morita because Coggins teaches hydrogel can adhere to the skin for prolonged period of time, then removed and reapplied without significant loss of its performance, and because Keusch teaches hydrogel is non-aggressive and cause no damage to the skin, offering ease of use and can be applied for skin for long time, removed, washed and reused. 
Regarding multiple magnets in adhesive layer as claimed by claim 1, it is taught by Juster. 
Regarding the adhesive pad claimed by claim 1, the absorbent layer taught by Ueda and Morita covered by adhesive reads on the claimed adhesive pad, and the first adhesive layer taught by Hamada reads on the adhesive pad, absent claiming specific dimension and structure of the adhesive pad. 
Regarding silicone resin claimed by claim 1, it is taught by Ueda.
Regarding thermoplastic resins claimed by claim 1, Ueda teaches acrylic resin, olefinic resin, and urethane resin, Hamada teaches ethylene vinyl acetate copolymer, ethylene ethyl acrylate copolymer and ethylene acrylic acid copolymers, and Morita teaches polyethylene and polypropylene resins. 
Regarding the curing agent claimed by claim 1, both Ueda and Hamada teach additives that read on curing agent, absent claiming specific curing agent. Further the cited references teaches crosslinked or cured copolymers that implies the presence of curing agent.
Regarding reusable hydrogel claimed by claim 1, it is taught by both Coggins and Keusch.
Regarding washable hydrogel claimed by claim 1 it is taught by Keusch, and regarding washable in water, based on the type of hydrogel used, one having ordinary skill in the art would have determined the washing materials.
Regarding conical shaped magnets as claimed by claim 1, Juster teaches pyramid shapes.
Regarding the adhesive force claimed by claim 1, the cited references in combination teaches the same claimed adhesive and if the same hydrogel material is used, then the adhesive force of the prior art layers is expected to be the same as claimed.
Regarding claim 3 that the ethylene acrylate copolymer comprises one or more selected from the group consisting of ethylene methacrylate (EMA), ethylene ethyl acrylate (EEA), ethylene vinyl acetate (EBA) or ethylene acrylic acid (EAA), Hamada teaches ethylene vinyl acetate, ethylene ethyl acrylate copolymer and ethylene acrylic acid copolymers.
Regarding the amount of thermoplastic resin in the adhesive layer, one having ordinary skill in the art would have determined the amount based on specific properties as mandated by specific use. The claimed composition comprises two ingredients.  When faced with a mixture of two ingredients, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, i.e. 50% of each ingredient. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Given the disclosure of the cited references one having ordinary skill in the art would find it obvious to select quantities of silicone resin and thermoplastic resin as 50% of each in the adhesive composition.
The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.
Regarding claim 7 that the patch body comprises one or more selected from the group consisting of silicone, thermoplastic polyurethane (TPU), styrene-ethylene-butadiene-styrene (SEBS) and poly-olefin-elastomer, Hamada teaches the adhesive layer facing the skin comprises poly-olefin-elastomer. This is assuming that the patch body of claim 7 is the adhesive pad of claim 1.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 7 have been considered but are moot in view of the new ground of rejection necessitated by the amendment. 
The focus of applicant’ argument is that the cited references do not teach plurality of arms comprising plurality of magnets as recited and the adhesive force as claimed by amended claim 1. However, the newly cited reference Juster teaches finger like extension comprising the magnets as claimed. Regarding the claimed adhesive force, the cited references teach the claimed adhesive and teach hydrogel. Applicant is not claiming any hydrogel. If the claimed hydrogel is the same as used by applicant, then it is expected that the adhesive force between the adhesive layer and hydrogel will be the same. 
Applicant did not reply to the non-compliant Information Disclosure Statement.  Therefore, the references cited in the international search report have not been considered.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./